835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George Eli WRIGHT, Petitioner-Appellant,v.Billy W. COMPTON, Warden, Respondent-Appellee.
No. 87-5179/5674.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
In these consolidated appeals, this pro se petitioner seeks review of a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Petitioner now moves for the provision of a transcript at government expense.  Upon review of the record and the briefs filed by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the magistrate's report and recommendation, which was adopted by the district court, the district court's final judgment entered October 30, 1986, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motion for preparation of a transcript at government expense is hereby denied.